internal_revenue_service depariment of ine significant index no washington dc contact person telephone number in reference io co poe-e0-t date may dear sir or madam this is in response to m's request for a ruling under sec_4941 of the internal_revenue_code submitted by m's legal_representative m has requested a ruling that the terms of a compromise_agreement between parties named in decedent’s will and the codicil thereto will not constitute an act of self- dealing as described in sec_4941 of the code a was a prominent scientist who died on c m states that a’s estate plan documents consist of a’s will the first codicil to the will the seventh amendment to z to and the eighth amendment z p is the brother of a estate p serves as the executor of a’s z is a revocable_trust created by a upon a’s death became irrevocable n and o have been recognized as exempt under sec_501 described in sec_509 n and o are organized to accomplish charitable purposes described in sec_501 of the code and classified as private_foundations of the code p and b serve as trustees for n and bis the son p article fifth of a’s original will bequeathed property f to z to be distributed in accordance with terms of article eighth of a’s will provides that the residue of a’s q estate passes to the z agreement trustees to distribute portions of the trust property to various beneficiaries upon a’s death specific bequests the balance of 2’s assets is to be divided among n the z residue to q article second of the z agreement directs the after the satisfaction of these and y including e percent of v w t x q r u after executing his will and the z agreement a made various the f property was devised the codicil provided no direction changes article fifth section a of the codicil eliminated the gift of the f property to q instead to a’s brother p regarding the disposition of the f property in the event that p predeceased a article fifth section c of the codicil devised property g to p under the terms of the original will property g was not bequeathed to any particular beneficiary and would have passed as part of the residuary to z charitable beneficiaries as described in the z agreement amendment to the z agreement made one significant change article eighth section e of the z agreement eliminated q’s e percent interest in the z residue to be divided among the an various legal claims have been filed with the probate_court with jurisdiction over a’s estate challenging the validity of the codicil and amendments to z by parties named in the documents in order to resolve these claims and to effectuate continued administration of a’s estate the parties have entered into a compromise_agreement under the terms of the compromise_agreement the g property that was previously part of the residual assets will instead be distributed to bequeathed to q environmental conservation programs will instead be interpreted to give p to be used as part of q’s educational and in addition the f property previously the right to select the charitable as executor of m p ok _3- organization as the recipient require that the property be dedicated to charitable purposes n and o are charitable beneficiaries named in a’s will and have an expectancy of d percent of the residual assets of a’s estate including the z assets the terms of the agreement q in addition to n and v named as charitable beneficiaries in a’s will have an expectancy in a’s estate approved the compromise_agreement have executed the compromise_agreement in order to avoid expensive and unpleasant litigation approved by a court with competent jurisdiction over a’s estate w and therefore all of the parties have m represents that the parties the agreement has also been and x have been t u r s m represents that after the execution of the compromise_agreement the fair_market_value of n and o’s d percent interest in the residual assets of a’s estate will be more than the property interests held by m agreement was executed on behalf of n and before the sec_4941 of the code provides for the imposition of tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 a of the code provides that the term self-dealing means any direct or indirect sale_or_exchange or leasing of property between a private_foundation and disqualified_person sec_4941 of the code states that the term self dealing means any direct or indirect transfer to for the benefit of of a private_foundation a disqualified_person of the income or assets or use by or sec_4941 a of the code provides that the transfer of real or personal_property by a disqualified_person to a private_foundation shall be treated as property is subject_to a mortgage or similar lien which the foundation assumes or if lien which a disqualified_person placed on the property within the 10-year period ending on the date of the transfer a mortgage or similar a sale_or_exchange if the is subject_to it sec_4946 b provides that the term disqualified_person means with respect to is a foundation_manager to the foundation a private_foundation a person who sec_53 d -l a of the foundation and similar excise_tax regulations provides that the term self dealing does not however include a transaction between a private_foundation and a disqualified_person where the disqualified_person status arises only as for example the bargain a result of such transaction olo3 sale of property to a private_foundation is not a direct act of self-dealing if the seller becomes a disqualified_person only by reason of his becoming a substantial_contributor as a result of the bargain element of the sale results in the imposition of tax under one or more of such sections see the regulations under those sections and upon an act of self-dealing which also for the effect of sec_4943 only by aggregating their votes or sec_53_4941_d_-1 of the regulations provides that for purposes of this paragraph an organization is controlled by a private_foundation if the foundation or one or more of its foundation managers acting only in such capacity may only by aggregating their votes or positions of authority require the organization to engage in a transaction which if engaged in with the private_foundation would constitute self-dealing similarly for purposes of this paragraph an organization is controlled by a private_foundation in the case of such a transaction between the organization and a disqualified_person if such disqualified_person together with one or more persons who are disqualified persons by reason of such a person's relationship within the meaning of sec_4946 c through g disqualified_person may positions of authority with that of the foundation require the organization to engage in such a transaction the 'controlled' organization need not be a private_foundation for example it may be any type of exempt or nonexempt organization including a school hospital operating_foundation or social_welfare_organization will be considered to be controlled by a private_foundation or by a private_foundation and disqualified persons referred to in the second sentence of this subparagraph if such persons are able in fact to control the organization even if their aggregate voting power is less than percent of the total voting power of the organization's governing body has the right to exercise veto power over the actions of such organization relevant to any potential acts of self-dealing a private_foundation shall not be regarded as having control_over an organization merely because it exercises expenditure_responsibility as defined in sec_4945 respect to contributions to such organization of subparagraph for purposes of this paragraph an organization or if one or more of such persons h with see example of this paragraph to such d and sec_53 d -1 b of the regulations provides that the term indirect self-dealing shall not include a transaction with respect to a private foundation's interest or expectancy in property whether or not encumbered held by an estate or revocable_trust including a_trust which has become irrevocable on a grantor's death regardless of when title to the property vests under local law if-- the administrator or executor of an estate or trustee of oto a revocable_trust either-- a possesses a power of sale with respect to the property b has the power to reallocate the property to another beneficiary or c is required to sell the property under the terms of any option subject_to which the property was acquired by the estate or revocable_trust ii such transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate_or_trust or over the private_foundation iii such transaction occurs before the estate is considered terminated for federal_income_tax purposes pursuant to paragraph a of sec_1_641_b_-3 of this chapter or in the case of a revocable_trust before it is considered subject_to sec_4947 iv the estate_or_trust receives an amount which equals or exceeds the fair_market_value of the foundation's interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate_or_trust and v with respect to transactions occurring after date the transaction either-- a results in the foundation receiving an interest or expectancy at least as liquid as the one it gave up b results in the foundation receiving an asset related to the active carrying out of its exempt purposes or c is required under the terms of any option which is binding on the estate_or_trust n and o are charitable beneficiaries named in a’s will prior to the execution of the compromise_agreement n and had a d percent interest in the residual assets of a’s estate m represents that the fair_market_value of n and o’s expectancy in a’s estate equals or exceeds the fair_market_value of n and o’s interest before the compromise_agreement was executed to avoid expensive and unpleasant litigation the compromise_agreement involving property allocation changes amongst the estate beneficiaries including p disqualified_person within the meaning of sec_4946 of the a 20s the probate_court with code has been approved by a court with competent jurisdiction over the administration a’s will and estate under the terms of a's will n and o are entitled to receive a'd percent interest in the residual assets of a’s estate jurisdiction over the administration of a's will has approved a compromise_agreement between the parties including foundation n and who have a d percent interest in the residual assets in a’s estate held by m on n and o’s behalf pursuant to sec_53 d -1 b ii of the regulations p as executor of m and trustee of n and has the power to reallocate the property held by m on behalf of n and to sec_53 d -1 b the transaction is occurring as part of the estate administration and m has not been terminated for federal_income_tax purposes pursuant to sec_53_4941_d_-1 iii presented the fair_market_value and liquidity requirements will be satisfied pursuant to sec_53 d -1 b iv and v based on the above we rule that the terms of the compromise_agreement between the parties named in a’s will and the codicil thereto will not constitute an act of self-dealing as described in sec_4941 of the code to another beneficiary pursuant of the regulations under the facts this ruling does not purport to rule on transactions that occur after the distributions from m to n and further this ruling does not purport to rule on any other provisions of the code however we understand that the assistant chief_counsel passthroughs special industries has recently issued a ruling to m that the transfers of property to the charitable organizations involved herein pursuant to the compromise_agreement qualify for the estate_tax deduction under sec_2055 of the code this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely yours ignied rouen piped ui robert c harper jr manager exempt_organizations technical group
